Case 2:11-cv-01754-BRM-AME Document 621-17 Filed 07/23/20 Page 1 of 4 PageID: 48388




                                 Exhibit N
Case 2:11-cv-01754-BRM-AME Document 621-17 Filed 07/23/20 Page 2 of 4 PageID: 48389




                                     UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY


     KIMBERLEE WILLIAMS, et al.
                                                                    No. 2:11-cv-01754 (ES) (JAD)
     Plaintiffs,
                               vs.
                                                                           CIVIL ACTION
     BASF CATALYSTS LLC, et al.

     Defendants.


             DECLARATION OF GAYLE WILLIAMS IN SUPPORT OF MOTION
            FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT

           I, Gayle Williams, pursuant to 28 USCS § 1746, declare as follows:

           1.      My name is Gayle Williams. I am over twenty-one years of age and am fully

   competent to make the statements contained in this declaration.

           2.      I am one of the plaintiffs in the above-captioned proposed class action (the "Action"),

   having taken over the role of my late sister, Nancy Pease, who was one of the original plaintiffs

   filing the Action. Nancy died on January 30, 2018.

           3.      I submit this declaration in support of the Motion for Preliminary Approval of the

   Settlement Agreement reached in the Action and the application for conditional certification of a

   settlement class and preliminary approval of the proposed Plan of Distribution in connection with

   implementing the Settlement.

           4.      Nancy Pease and I are daughters of the late William F. Clark, deceased. After he died




                                                       2
Case 2:11-cv-01754-BRM-AME Document 621-17 Filed 07/23/20 Page 3 of 4 PageID: 48390




   on May 5, 1994, my sister Nancy was appointed his Estate’s personal represented and in that

   capacity commenced the Action along with other plaintiffs. After Nancy died, I was appointed as

   my father’s estate’s successor personal representative and in thatt capacity have taken over

   Nancy’s role in the Action.

          5.   I am, and have been, represented in the Action principally by the attorneys with the

   law firm of Cohen, Placitella & Roth PC (CPR), who, along with another law firm was associated

   with them over the course of the Action, have diligently prosecuted the Action.

          6.   Once taking over my sister Nancy Pease’s role in the case I have been actively

   involved in all phases of this lawsuit against the Defendants, including my review of and providing

   information and documents for court filings, my review of and providing information and

   documents for discovery, and my preparation for and attendance at my deposition. In particular, I

   have responded to five sets of interrogatories, five sets of requests for documents, and two sets of

   Requests for Admissions. I was deposed in the Action by the Defendants on April 5, 2018. My

   attorneys at CPR have kept me fully informed of the various activities that have occurred in the

   Action through in person meetings, correspondence phone calls and copies of pleadings and orders.

   CPR has sought my input on many occasions, including my assent to the proposed settlement. I

   believe that I am fully up to date on the status of the case and have no questions that have not been

   answered.

          7.   The Settlement Agreement, Plan of Distribution and related settlement papers have

   been reviewed with and explained to me by my attorneys and I believe I understand the proposed




                                                    3
Case 2:11-cv-01754-BRM-AME Document 621-17 Filed 07/23/20 Page 4 of 4 PageID: 48391




   settlement and how it will be distributed among Class members.

            8.   I believe that the proposed settlement is fair, reasonable and adequate, and should be

   approved by the Court.

            9.   I understand my duties as a class representative and will continue to act in the best

   interests of the Class and to actively participate in this case.

            10. I have no claim or interest that is adverse to other Class members.

            11. I am aware that the Settlement Agreement contains a provision for a request to be

   made to the Court to award a class representative service fee to me as well as the other class

   representatives. Throughout this case, I have not received nor been promised any form of

   compensation, directly or indirectly, for prosecuting, serving as a representative party in, or settling

   this class action in which I am a named plaintiff. My acceptance and support of the Settlement is

   not in any way conditioned upon my receipt of an award for serving as a representative of the

   Class.

            I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct. Executed this 3rd day of January 2020.




                                                      4
